Citation Nr: 0836866	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a skin disorder of 
the feet.  

3.  Entitlement to service connection for a skin rash. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
November 1959 to May 1960 and in the U.S. Air Force from June 
1961 to May 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for post-traumatic stress disorder (PTSD), 
"jungle rot," and a skin rash. 

The veteran testified before the Board by videoconference 
from the RO in March 2008.  A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran served as a vehicle operator in a U.S. Air Force 
aerial port squadron at a major air base in the Republic of 
Vietnam from May 1964 to May 1965.  He contends that he 
experiences depression and post-traumatic stress disorder as 
a result of work in mortuary services in Vietnam that 
included the collection of remains from the battlefield and 
loading the remains for air shipment.  He further contends 
that his skin rash and foot disorder first manifested in 
service and that symptoms continued after service.


Service personnel records showed that the veteran served in 
the Republic of Vietnam in 1964 and 1965 but do not indicate 
that the veteran was in combat.  Service medical records are 
silent for any symptoms, diagnoses, or treatment for a 
psychiatric disorder or for a skin disorder of the feet in 
service.  On the day of his discharge physical examination in 
March 1965, the veteran sought treatment for a non-puritic 
macular rash on the right side of his neck.  The examiner 
diagnosed tinea versicolor, prescribed medication, and noted 
the rash on the discharge examination report.  

In a July 1983 letter to a VA medical center, the veteran 
stated that he had received a VA screening examination for 
exposure to herbicide two years earlier and had reported a 
rash on his hands.  He requested a new examination for 
symptoms of a rash on his neck and chest.  He did not report 
a foot disorder.  The clinical records of a screening for 
herbicide exposure are not in the claims file.  No skin 
disorders of the feet were reported or noted in outpatient 
records from a private physician from February 1983 to 
December 1995, in an October 1988 VA physical examination, or 
in a VA outpatient general health review in July 2003.  
Outpatient records from another private physician from 
October 1960 to December 1988 were obtained but were 
illegible.  The veteran authorized and the RO requested 
treatment records from the Baptist Medical Center in Little 
Rock, Arkansas.  However, the veteran stated that he received 
treatment from that provider in 1964 and 1965.  For the 
majority of this period of time, the veteran was in service 
and in Vietnam.  Therefore, it is possible that incorrect 
dates were used to search for the records and another attempt 
should be made.  

In December 2004, a VA primary care examiner noted the 
veteran's reports of chronic athlete's foot.  The examiner 
noted scaly lesions on the right foot, worse between the 
toes, diagnosed tinea pedis, and prescribed surface 
medication with advice on foot care.  In December 2005, a VA 
primary care examiner noted the veteran's reports of itchy 
skin in the groin area, diagnosed tinea, and prescribed 
surface medication.  

In a March 2008 Board hearing, the veteran's spouse stated 
that she was married to the veteran when he returned home 
from Vietnam.  The spouse stated that the veteran had 
"jungle rot" on his feet at that time and used commercial 
powders and creams.  He did not seek medical attention.  
However, he wore altered shoes and the symptoms affected the 
manner in which he walked.  The spouse did not recall the 
first time she was aware of the veteran's skin rashes but did 
recall generally that he complained, scratched, and used 
medications.  The veteran did not provide testimony at the 
hearing.  However, in his June 2005 claim, the veteran 
indicated that he experienced the skin rash and foot disorder 
in service.    

Regarding the veteran's psychiatric symptoms, in a June 2005 
claim and August 2005 information in support of the claim, 
the veteran stated that he experienced depression and certain 
traumatic events in service.  

A private physician in 1985 and 1987 noted the veteran's 
reports of insomnia and "nerves" but no detailed clinical 
evaluation was performed.  In a July 2002 VA 
neuropsychological assessment, a psychologist note the 
results of testing and diagnosed moderate, diffuse cerebral 
dysfunction with impairment of memory and nonverbal problem 
solving, and mild anxiety-depressive disorder.  In February 
2004, an examiner noted suspected Alzheimer's disease and 
ordered a magnetic resonance image of the brain.  The results 
are not of record.  Subsequent outpatient records through 
April 2005 show symptoms and diagnoses of dementia and 
Alzheimer's disease.  However, in April 2005 an examiner 
noted symptoms of paranoia and auditory hallucinations, and 
in August 2005, the veteran was prescribed medication for 
depression.  These symptoms were not noted as associated with 
the earlier diagnoses of dementia and Alzheimer's disease.  

At the March 2008 hearing, the veteran's spouse stated that 
she observed the veteran experiencing insomnia, nightmares, 
and intolerance to loud noises starting at the time of 
discharge from service.  She stated that on numerous 
occasions her husband "replayed" some of the incidents that 
he experienced in Vietnam.  The veteran did not provide 
testimony.  
 
In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

The Board notes that there is no current diagnosis of PTSD, 
but there is medical evidence of diagnoses of an anxiety-
depressive disorder and symptoms of auditory hallucinations 
and paranoia.  There is service medical record of a rash on 
the neck and current medical evidence of chronic athlete's 
foot and a groin rash.  The most recent VA outpatient records 
are from 2005 but suggest that the veteran has received 
ongoing treatment for a variety of mental symptoms and skin 
symptoms.  Finally, the veteran and his spouse provided lay 
evidence of symptoms of skin and foot discomfort as well as 
insomnia, nightmares, and recurrent thoughts of events in 
service.  Therefore, the Board concludes that the medical 
evidence of record is insufficient to decide the claim and 
that the low threshold for the duty to assist with a VA 
examination has been met.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
December 2005 to the present.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the records of the VA 
screening for exposure to herbicide 
performed at the VA Medical Center in 
Little Rock, Arkansas at some time from 
1980 to 1982, and records of VA treatment 
through the Little Rock VA Medical Center 
dated from May 1965 to July 2002 and from 
December 2005 to the present.  Associate 
any records obtained with the claims 
file. 

2.  Schedule the veteran for a VA 
examination for skin rash and chronic 
skin disorders of the feet.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's skin rash and foot disorders, 
if any, and provide an opinion whether 
any disability found is at least as 
likely as not (50 percent or greater 
possibility) related to any aspect of 
service including exposure to a tropical 
environment in Vietnam.  

3.  Schedule the veteran for a VA 
psychiatric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's mental health status and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to any aspect of service. 

4.  Then, readjudicate the claim for 
service connection for depression and 
post-traumatic stress disorder, a skin 
rash, and a skin disorder of the feet.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a statement of the 
case for depression (if appropriate) or a 
supplemental statement of the case for 
other disabilities and an opportunity to 
respond.  Thereafter, return the case to 
the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




